DETAILED ACTION
Summary
This Office action is in response to reply dated July 25, 2022.  Claims 1-3, 5, 6, 8, 9, 12 and 14-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 9 and 12 are objected to because of the following informalities:  
Claims 8 and 9 recite “the second occupancy sensor”.  They are presumed to recite “the parent occupancy sensor”.
Claim 12 recites “the first occupancy sensor”.  It is presumed to recite “the child occupancy sensor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 9, 14, 15, 19, 20, 21, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caperell (US 2018/0068544 A1).
Regarding claim 1, Caperell discloses an alert system alerting a user of the presence of a person in a vehicle (see at least Figure 28D, item 2110), comprising: 
a first controller (see at least Figure 28D, item 122 | [0167] note the first controller corresponds to the first wireless tag (WLT 122)); 
a child occupancy system comprising a child occupancy sensor (see at least Figure 28D, item 1162A | [0167] note the child occupancy sensor corresponds to the first sensor (1162A)), wherein the child occupancy sensor is in communication with the first controller and is configured to provide the first controller with information indicative of an occupancy state of a seat associated with the child occupancy sensor (see at least Figure 28D, item 2050 | [0161] note each of the child occupancy sensor (1162A) and the parent occupancy sensor (1162B) notify the respective first and second wireless tags (122, 152) that an object, pet, or person is on/off the seat, or its occupancy state), wherein the first controller is configured to monitor the communications received from the child occupancy sensor and is configured to control a wireless signal emitted by a first wireless emitter controlled by the first controller (see at least [0082] note the wireless tags (122, 152) have a first/second wireless emitter corresponding to a Bluetooth device, a radio frequency generator, etc., configured to transmit wireless signals 50 feet or less | Figure 22B, items 122 and 160 | [0146] note the user's control device (160), which corresponds to the alert device, the first wireless tag (122) and the second wireless tag (152) | [0161] note the first wireless tag (122) receives the occupancy state from the child occupancy sensor (1162A) | [0167] note that when the first sensor (1162A) detects weight on the backseat, or an occupied state in step 2030, it notifies the first wireless tag (122) of the occupied state which then transmits the occupied state to the user's control/mobile device (160) having an alert program/application therein that thereafter arms itself at step 2040), and wherein the first controller is configured to control the first wireless emitter to emit the wireless signal such as to comprise an indication of an alert mode upon determining that an alert condition is present based on at least a determination that the child occupancy sensor indicates an occupied state (see at least Figure 28D, item 2030 | [0167] note that when the first sensor (1162A) detects weight on the backseat, or an occupied state in step 2030, it notifies the first wireless tag (122) of the occupied state which then transmits the occupied state to the user's control/mobile device (160) via a wireless signal having an alert program/application therein that thereafter arms itself at step 2040); 
a proximity system comprising a second wireless emitter configured to emit a wireless signal corresponding to a beacon signal (see at least Figure 28D, items 1162B, 152 and 152 | [0082] note the second wireless tag (152) has a second wireless emitter corresponding to a Bluetooth device, a radio frequency generator, etc., configured to transmit wireless signals 50 feet or less | [0161] note the parent occupancy sensor (1162B) notifies the second wireless tag (152) that the parent is on/off the seat, or its occupancy state); and 
an alert device configured to be located with the user (see at least Figures 22B and 28D, items 160 and 2040 (cell phone) | [0082] note the alert device (160) corresponds to a portable phone | [0111] note smart phone | [0118-0119] note the various programmable parameters | [0146] | [0167] note the user’s mobile device (160)), 
wherein the alert device is configured to: 
receive at a wireless receiver of the alert device the wireless signal emitted by the first wireless emitter and the wireless signal emitted by the second wireless emitter (see at least Figure 28D, items 122, 152, cell phone, 2010, 2030 and 2035 | [0080] | [0167-0169]); 
in response to, when monitoring the received wireless signals, determining that the wireless signal emitted from the first wireless emitter indicates the alert mode (see at least Figure 28D, item 2030 | [0167-0168] note the alert device (160) arms itself once it receives the wireless signal (2030) indicating that a child is on the back seat) and
subsequently determining that both the wireless signal emitted by the first wireless emitter is not detected by the wireless receiver and the wireless signal emitted by the second wireless emitter is not detected by the wireless receiver (see at least Figure 28D, items 2060→2070→2080 or 2060→20120→2130→2140→2150→2160 | [0168] note the alert device (160) loses connection of the wireless signals from the first and second tags (122, 152, 2080, 2160) | [0170]), 
producing an alert for alerting the user of the alert device (see at least Figure 28D, item 2110 | [0168] | [0170]),
wherein the second wireless emitter is configured, in use, to be located within the vehicle (see at least Figure 28D, items 152 and 1162B | [0161] | [0167]) and 
wherein the child occupancy sensor and first wireless emitter are configured, in use, to be affixed to the car seat which is removable from said vehicle (see at least the abstract, note child seat | Figure 28D, items 122 and 1162A | [0005] | [0161] | [0171] note child seat), 
wherein the alert device does not produce the alert in a case where the wireless signal emitted by the first wireless emitter is detected by the alert device (see at least Figure 28D, items 2080→NO or 2160→NO | [0168] note as long as the alert device (230) remains in connection with the first wireless emitter (122), the alert device (230) does not produce an alert).
Regarding claim 3, Caperell, as addressed above, discloses wherein the proximity system comprises a parent occupancy sensor, and wherein the parent occupancy sensor is in communication with a second controller and is configured to provide the second controller with information indicative of an occupancy state of a seat-3-Int'l Application No.: PCT/AU2020/050055 Int'l Filing Date: January 29, 2020associated with the parent occupancy sensor, wherein the second controller is configured to monitor the communications received from the parent occupancy sensor and is configured to control the wireless signal emitted by the second wireless emitter such that the wireless signal emitted by the second wireless emitter comprises an indication of the occupancy state of the seat associated with the parent occupancy sensor (see at least Figure 28D, items 152, 1162B, 2010 and 2060 | [0082] note the second controller corresponds to the second wireless tag (152) which has a second wireless emitter corresponding to a Bluetooth device, a radio frequency generator, etc., configured to transmit wireless signals 50 feet or less | [0161] note the parent occupancy sensor (1162B) notifies the second wireless tag (152) that the parent is on/off the seat, or its occupancy state | [0168] note the alert device (160) is notified via the second wireless tag (152) whether or not the parent occupies the driver’s seat (2060, 2070, 2120, 2130, 2140) as detected by the parent occupancy sensor (1162B)).  
Regarding claim 5, Caperell, as addressed above, teach wherein the alert mode is determined, at least in part, in response to identifying that the occupation state indicated by the child occupancy sensor is occupied and that the occupation state indicated by the parent occupancy sensors indicates unoccupied (see at least Figure 28D, items 2030→2040 | [0167]).  
Regarding claim 9, Caperell, as addressed above, discloses wherein the second occupancy sensor is provided with the vehicle (see at least [0161] note the parent occupancy sensor can be integrated into driver’s seat or sold as part of a kit that is placed on the driver’s seat).  
Regarding claim 14, Caperell, as addressed above, discloses wherein the wireless signal emitted by the first wireless emitter and/or the wireless signal emitted by the second wireless emitter is configured for: a range of 30 meters or less; 10 meters or less; or 5 meters or less (see at least [0082]).  
Regarding claim 15, Caperell, as addressed above, discloses wherein the alert device is configured to wait a predefined time before initiating the alert and is further configured to revert to monitoring the wireless signals if within this predefined time the wireless signal emitted by the first wireless emitter is detected by the alert device (see at least [0119] note, additionally, the user can program the control device (160) to provide the notification after a predetermined time has passed).  
Regarding claim 19, Caperell discloses a method for alerting a user of the presence of a person in a vehicle (see at least Figure 28D, item 2110), comprising the steps of:
monitoring a communication received at a first controller from a child occupancy system comprising a child occupancy sensor, said communication indicative of an occupancy state of a seat associated with the child occupancy sensor (see at least Figure 28D, items 122, 1162A, 2030, 2050 and 2150 | [0005] | [0161] note each of the child occupancy sensor (1162A) and the parent occupancy sensor (1162B) notify the respective first and second wireless tags (122, 152) that an object, pet, or person is on/off the seat, or its occupancy state | [0167] note the first controller corresponds to the first wireless tag (WLT 112) and the child occupancy sensor corresponds to the first sensor (1162A) | [0082] note the wireless tags (122, 152) have a first/second wireless emitter corresponding to a Bluetooth device, a radio frequency generator, etc., configured to transmit wireless signals 50 feet or less | Figure 22B, items 122 and 160 | [0146] note the user's control device (160), which corresponds to the alert device, the first wireless tag (122) and the second wireless tag (152));
identifying from the communications that the occupancy state associated with the child occupancy sensor is occupied (see at least Figure 28D, items 2030, 2050 and 2150 | [0161] note the first wireless tag (122) receives the occupancy state from the child occupancy sensor (1162A) | [0167] note that when the first sensor (1162A) detects weight on the backseat, or an occupied state in step 2030, it notifies the first wireless tag (122) of the occupied state which then transmits the occupied state to the user's control/mobile device (160) having an alert program/application therein that thereafter arms itself at step 2040); 
in response, generating a wireless signal by a first wireless emitter controlled by the first controller, said wireless signal comprising an indication of an alert mode (see at least Figure 28D, item 2030 | [0167] note that when the first sensor (1162A) detects weight on the backseat, or an occupied state in step 2030, it notifies the first wireless tag (122) of the occupied state which then transmits the occupied state to the user's control/mobile device (160) via a wireless signal having an alert program/application therein that thereafter arms itself at step 2040); 
receiving at a wireless receiver of an alert device  (see at least Figures 22B and 28D, items 160 and 2040 (cell phone) | [0082] note the alert device (160) corresponds to a portable phone | [0111] note smart phone | [0118-0119] note the various programmable parameters | [0146] | [0167] note the user’s mobile device (160)) the wireless signal generated by the first wireless emitter, wherein the alert device is configured to be located with the user (see at least Figure 28D, items 2080 and 2160 | [0168-0170]); 
monitoring, by the alert device, a wireless signal emitted by a second wireless emitter associated with a proximity system and located with the vehicle receivable at the wireless receiver of the alert device (see at least Figure 28D, items 2080 and 2160 | [0080] | [0161] | [0167-0170]);
identifying that the wireless signal emitted by the first wireless emitter is indicative of the alert mode (see at least Figure 28D, items 2030→2040 | [0167]); 
subsequently monitoring the wireless signal emitted by the first wireless emitter and the wireless signal emitted by the second wireless emitter and identifying that each wireless signal is not received by the wireless receiver (see at least Figure 28D, items 2080 and 2160 | [0168] note the alert device (160) loses connection of the wireless signals from the first and second tags (122, 152, 2090, 2160) | [0170]); 
in response, producing an alert at the alert device (see at least Figure 28D, item 2110 | [0168] | [0170]), 
wherein the alert device does not produce the alert in a case where the wireless signal emitted by the first wireless emitter is detected by the alert device (see at least Figure 28D, items 2080→NO or 2160→NO | [0168] note as long as the alert device (230) remains in connection with the first wireless emitter (122), the alert device (230) does not produce an alert).
Regarding claim 20, Caperell discloses an alert system for generating wireless signals for reception by an alert device configured to be located with a user for alerting the user of the presence of a person in a vehicle (see at least Figure 28D, item 2110 | [0167-0168]), comprising: 
a first controller (see at least Figure 28D, item 122 | [0167] note the first controller corresponds to the first wireless tag (WLT 122)); 
a child occupancy system comprising a child occupancy sensor (see at least [0005] | Figure 28D, item 1162A | [0161] | [0167] note the child occupancy sensor corresponds to the first sensor (1162A)), wherein the child occupancy sensor is in communication with the first controller and is configured to provide the-6-Int'l Application No.: PCT/AU2020/050055 Int'l Filing Date: January 29, 2020first controller with information indicative of an occupancy state of a seat associated with the child occupancy sensor (see at least Figure 28D, items 2050 and 2150 | [0161] note each of the child occupancy sensor (1162A) and the parent occupancy sensor (1162B) notify the respective first and second wireless tags (122, 152) that an object, pet, or person is on/off the seat, or its occupancy state), wherein the first controller is configured to monitor the communications received from the child occupancy sensor and is configured to control a wireless signal emitted by a first wireless emitter controlled by the first controller (see at least [0082] note the wireless tags (122, 152) have a first/second wireless emitter corresponding to a Bluetooth device, a radio frequency generator, etc., configured to transmit wireless signals 50 feet or less | Figure 22B, items 122 and 160 | [0146] note the user's control device (160), which corresponds to the alert device, the first wireless tag (122) and the second wireless tag (152) | [0161] note the first wireless tag (122) receives the occupancy state from the child occupancy sensor (1162A) | [0167] note that when the first sensor (1162A) detects weight on the backseat, or an occupied state in step 2030, it notifies the first wireless tag (122) of the occupied state which then transmits the occupied state to the user's control/mobile device (160) having an alert program/application therein that thereafter arms itself at step 2040), and wherein the first controller is configured to control the first wireless emitter to emit the wireless signal such as to comprise an indication an alert mode upon determining that an alert condition is present based on at least a determination that the child occupancy sensor indicates an occupied state (see at least Figure 28D, item 2030 and 2150 | [0167] note that when the first sensor (1162A) detects weight on the backseat, or an occupied state in step 2030, it notifies the first wireless tag (122) of the occupied state which then transmits the occupied state to the user's control/mobile device (160) via a wireless signal having an alert program/application therein that thereafter arms itself at step 2040); and 
a proximity system comprising a second wireless emitter configured to emit a wireless signal corresponding to a beacon signal (see at least Figure 28D, items 152 and 1162B | [0082] note the second wireless tag (152) has a second wireless emitter corresponding to a Bluetooth device, a radio frequency generator, etc., configured to transmit wireless signals 50 feet or less | [0161] note the parent occupancy sensor (1162B) notifies the second wireless tag (152) that the parent is on/off the seat, or its occupancy state), 
wherein the wireless signal emitted by the first wireless emitter and the wireless signal emitted by the second wireless emitter are configured to enable the alert device (see at least Figures 22B and 28D, items 160 and 2040 (cell phone) | [0082] note the alert device (160) corresponds to a portable phone | [0111] note smart phone | [0118-0119] note the various programmable parameters | [0146] | [0167-0168] note the user’s mobile device (160)) receiving the wireless signals to: 
receive at a wireless receiver of the alert device the wireless signal emitted by the first wireless emitter and a wireless signal emitted by the second wireless emitter (see at least Figure 28D, items 2010, 2080 and 2160 | [0167-0168]); 
in response to, when monitoring the received wireless signals, determining that the wireless signal emitted by the first wireless emitter indicates an alert mode (see at least Figure 28D, items 2030→2040 | [0167-0168] note the alert device (160) arms itself once it receives a wireless signal (2030) indicating that a child is on the back seat) and 
subsequently determining that both the wireless signal emitted by the first wireless emitter is not detected by the wireless receiver and the wireless signal emitted by the second wireless emitter is not detected by the wireless receiver (see at least Figure 28D, items 2080 and 2160 | [0168] note the alert device (160) loses connection of the wireless signals from the first and second tags (122, 152) | [0170]), 
producing an alert for alerting the user of the alert device (see at least Figure 28D, item 2110 | [0168] | [0170]),
wherein the second wireless emitter is configured, in use, to be located within the vehicle (see at least Figure 28D, items 152 and 1162B | [0161] | [0167]) and 
wherein the child occupancy sensor and first wireless emitter are configured, in use, to be located affixed to the car seat which is removable from said vehicle (see at least the abstract, note child seat | Figure 28D, items 122 and 1162A | [0005] | [0161] | [0171] note child seat), 
wherein the alert device does not produce the alert in a case where the wireless signal emitted by the first wireless emitter is detected by the alert device (see at least Figure 28D, items 2080→NO or 2160→NO | [0168] note as long as the alert device (230) remains in connection with the first wireless emitter (122), the alert device (230) does not produce an alert).
Regarding claim 21, Caperell discloses an alert device for alerting a user of the presence of a person in a vehicle (see at least  Figures 22B and 28D, items 160, 2110 and 2040 (cell phone) | [0082] note the alert device (160) corresponds to a portable phone | [0111] note smart phone | [0118-0119] note the various programmable parameters | [0146] | [0167] note the user’s mobile device (160)), the alert device configured to be located with the user and configured to receive at a wireless receiver of the alert device a wireless signal emitted by a first wireless emitter and a wireless signal emitted by a second wireless emitter (see at least Figure 28D, items 2010, 2080 and 2160 | [0080] | [0167-0170] note the first and second wireless tags (122, 152) transmit their occupancy state to alert device (160, 2030, 2060) such that it can determine whether or not the child and parent is on/off the back and driver’s seats (2050, 2070, 2120)) and to monitor the received wireless signals and, 
in response to determining that the wireless signal emitted by the first wireless emitter indicates an alert mode (see at least Figure 28D, items 2030 and 2040 | [0167-0168] note the alert device (160) arms itself once it receives a wireless signal (2030) indicating that a child is on the back seat)), 
further monitor the wireless signals and, in response to determining that both the wireless signals are not detected by the wireless receiver (see at least Figure 28D, items 2080 and 2160 | [0168] note the alert device (160) loses connection of the wireless signals from the first and second tags (122, 152) | [0170]), 
produce an alert for alerting the user of the alert device (see at least Figure 28D, item 2110 | [0168] | [0170]), 
wherein the wireless signal emitted by the first wireless emitter comprises an indication of an occupancy status determined by a first occupancy sensor (see at least Figure 28D, items 2030 and 2160 | [0167]),
wherein reception of the wireless signal emitted by the second wireless emitter is indicative that the alert device is within a communication distance of the second wireless emitter (see at least Figure 28D, items 2080 and 2160 | [0118] | [0168]), 
wherein the second wireless emitter is located at the vehicle (see at least Figure 28D, items 152 and 1162B | [0161] | [0167]), and 
wherein the alert comprises at least an audible signal emitted by the alert device (see at least [0121]),
wherein the alert device does not produce the alert in a case where the wireless signal emitted by the first wireless emitter is detected by the alert device (see at least Figure 28D, items 2080→NO or 2160→NO | [0168] note as long as the alert device (230) remains in connection with the first wireless emitter (122), the alert device (230) does not produce an alert).
Regarding claim 22, Caperell further discloses wherein the alert comprises at least an audible signal emitted by the alert device (see at least [0121]).
Regarding claim 23, Caperell, as addressed above, discloses wherein the beacon signal is emitted periodically or intermittently at a preconfigured signal strength (see at least [0082] | [0112] | [0168] note that if the Bluetooth beacon emitted by the second wireless transmitter is not periodic, then the alert device (160) would trigger the alarm when the user is within the predetermined distance from the vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Caperell (US 2018/0068544 A1) in view of Dulin (US 2002/0161501 A1).
Regarding claim 2, Caperell, as addressed above, discloses wherein the child occupancy sensor comprises a weight sensor device (see at least [0161] | [0167]).  
However, Caperell does not specifically disclose a capacitance sensor device.
It is known to detect the presence/absence of an object or person on a seat in different ways.  For example, Dulin teaches an occupancy sensor system with a capacitance sensor device (see at least Figure 1, item 46 | [0048] note the occupancy sensor comprises one or more sensors in each seat, such as a seat cushion and/or seat back capacitance, mass/weight, or pressure sensor (46)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Dulin into Caperell.  This provides a known alternative occupancy sensor that can be used in place of, or in addition to, Caperell’s occupancy sensor while providing predictable results.
Regarding claim 6, Caperell in view of Dulin, as addressed above, teach wherein the parent occupancy sensor comprises a capacitance sensor device (see at least [0161] of Caperell | [0167] of Caperell | Figure 1, item 46 of Dulin | [0048] of Dulin, note the occupancy sensor comprises one or more sensors in each seat, such as a seat cushion and/or seat back capacitance, mass/weight, or pressure sensor (46)).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Caperell (US 2018/0068544 A1) in view of Gomez (US 20150130604 A1).
Regarding claim 8, Caperell does not specifically disclose wherein the second controller is in wired communication with the second occupancy sensor.  
It is known to arrange an alert system in different ways.  For example, Gomez teaches an alert system wherein a second controller is in wired communication with a second occupancy sensor (see at least Figures 5B and 6A, item 16 and wired connection | [0034-0035]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gomez into Caperell.  This provides a known alternative communication link that can be used in place of, or in addition to, Caperell’s communication link while providing predictable results.

Claims 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Caperell (US 2018/0068544 A1) in view of Lliteras (US 2010/0253504 A1).
Regarding claim 12, Caperell does not specifically disclose wherein the first controller is in wired communication with the first occupancy sensor.  
It is known to arrange an alert system in different ways.  For example, Lliteras teaches an alert system wherein a first controller is in wired communication with a first occupancy sensor (see at least Figures 1-2, items 101, 105, 203 and 204 | [0048]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Lliteras into Caperell.  This provides a known alternative communication link that can be used in place of, or in addition to, Caperell’s communication link while providing predictable results.
Regarding claim 16, Caperell does not specifically disclose wherein the alert ceases upon identification of an end condition.
It is known to alert a user in different ways.  For example, Lliteras teaches a system wherein an alert ceases upon identification of an end condition (see at least [0028] | [0070] note the alert ceases upon detecting the wireless signal when the user returns to retrieve the child, or upon detecting a reset or deferral from the user).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Lliteras into Caperell.  This provides the ability to suppress or stop the alert once the parent returns to the vehicle to retrieve their child, thus correcting their mistake.
Regarding claim 17, Caperell in view of Lliteras, as addressed above, teach wherein the end condition comprises the alert device detecting the wireless signal emitted by the first wireless emitter (see at least [0070] of Lliteras, note the alert ceases upon detecting the wireless signal when the user returns to retrieve the child).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Caperell (US 2018/0068544 A1) in view of Lliteras (US 2010/0253504 A1) as applied to claim 16 above, and in further view of Torres (US 9,014,920 B1).
Regarding claim 18, Caperell in view of Lliteras, as addressed above, teach the alert device identifying an indication in the wireless signal emitted by the first wireless emitter of a change to a non-alert mode (see at least [0169-0170] of Caperell, note the alert device (160) can identify whether or not the child occupancy sensor indicates an alert mode (occupied seat) or a non-alert mode (unoccupied seat)).
However, Caperell in view of Lliteras do not specifically teach wherein the end condition comprises the alert device identifying an indication in the wireless signal emitted by the first wireless emitter of a change to a non-alert mode.
It is known to alert a user in different ways.  For example, Torres teaches an alert system wherein an end condition comprises identifying an indication in a signal of a change to a non-alert mode (see at least col. 8, lines 12-29).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Torres into Caperell in view of Lliteras.  This provides the ability to cancel an alert once the parent retrieves their child, thus correcting their mistake and terminating the alert.

Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive.  Applicant states on page 9 “Thus, it is clarified that claimed system monitors the wireless signal emitted by the first wireless emitter (affixed to a removable car seat) to identify the presence of an “alert mode’”—in effect, then continuously monitor the wireless signal emitted by the first wireless emitter and also monitors a wireless signal emitted by a second wireless emitter (located with the vehicle), and an alert is generated in response to losing reception of both signals.  Applicant respectfully submits that the cited reference does not describe the instant features.”
In response, Caperell clearly discloses in paragraph [0168] “…when the user is not in the driver's seat, at step 2080, the first and second wireless tags 112 and 152 continue to stay paired with the mobile device until the user moves a predetermined distance away from the vehicle 3000, such that the connection between the user's mobile device and the first and second wireless tags 112 and 152 is lost. When the user has moved at least the predetermined distance away from the vehicle 3000, at step 2090, the alert program/application determines if the first sensor 1162A had detected weight on the backseat prior to losing connection with the first and second wireless tags 112 and 152…if, at step 2090, the alert program/application determines that the first sensor 1162A had detected a weighing object on the backseat prior to losing connection, then the alert program/application can conclude that the owner accidently left the vicinity of the vehicle 3000 without taking the package in the backseat.  Accordingly, at step 2110, the alert program/application can send an alarm to the user.”  Applicant’s argument is not persuasive.
Applicant further argues on page 10 “In rejecting the claims, the Examiner read the claimed first and second wireless signal emitter on a first and second wireless tags (122, 152) of Caperell. However, as can be seen below reproduced Fig. 28D of Caperell, the reference does not teach a scenario in which the an alert is not generated when the second wireless tags (152) does not detect the driver (out of vehicle) and the first wireless tag indicates the presence of a weighed object, but the alert device is still detecting the wireless signal of the first wireless tag. In Caperell, in this situation, an alarm would be sounded whereas in presently amended Claim 1, an alert would not be sounded in this situation.”
In response, as long as the user carrying the alert device is within a predetermined distance from the vehicle, the alarm will not be generated even though the child is in the child seat (see [0168-0170]).  Moreover, Caperell can additionally utilize a delay wherein “the user can program the control device 160 to provide a notification, after the predetermined threshold distance has been reached or passed and after a predetermined time has passes.” (see [0119-0120]) Applicant’s argument is not persuasive.
With respect to the rest of the claims, since there are no specific arguments directed toward any of these claims they will not be addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687